On petition for rehearing.

Per Curiam.
In the petition for rehearing, counsel charge that we have determined “the nature and extent of appellee’s permanent injury from matters de*528hors the record, and inconsistent with and, to a certain extent, contradictory to the evidence preserved in the record.”
Counsel are mistaken. At the trial, the plaintiff testified: “My condition was, that I had one foot crushed in such a way that it had to be amputated; I had thirteen cuts on my head, and my skull- was fractured four inches, here. I have lost the use of that finger, and there is a- cut across my knee that there was fifteen stitches taken in. * * * My limb, from some unknown cause, gets very sore, and I cannot work on it; in fact, I am not able to work, anyhow. When trying to rise suddenly, or turn around, I become dizzy, and have to get hold of something to stand up; otherwise I would fall over, and I have fallen over several times.” It was from this testimony that we determined the nature and extent of plaintiff’s injuries, and not from the allegations of the complaint and the statements of counsel. We do not regard a verdict for $15,000 as damages for injuries such as the plaintiff by his testimony is shown to have sustained, so excessive as to warrant the presumption that it was the result of oppression or prejudice.
In the opinion it is stated that, “the plaintiff’s injuries consisted mainly in the loss of his leg.” This is, perhaps, an inaccurate description of the plaintiff’s injury, but our judgment that the verdict was not excessive was based upon the testimony of the plaintiff.
The petition for rehearing is denied.